                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

MARTIN A. SMITH,                                )
                                                )
             Plaintiff,                         )      No. 18 C 06397
                                                )
      v.                                        )
                                                )      Judge Edmond E. Chang
PHILLIP MORRIS USA INC., et al,                 )
                                                )
             Defendants.                        )

                          MEMORANDUM OPINION AND ORDER

      Martin Smith alleges that he developed laryngeal cancer as a result of smoking

cigarettes. R. 1-1, Notice of Removal, Exh. 1, Compl. ¶ 2.1 Smith filed a lawsuit in the

Circuit Court of Cook County against the following manufacturers of cigarettes:

Phillip Morris USA Inc., R.J. Reynolds Tobacco Company, and Liggett Group LLC

(together the “Manufacturer Defendants”). Also named in the lawsuit are a few

retailers of cigarettes. One is drug-store giant Walgreen Company. The other three

retailers are gas stations where Smith bought cigarettes: JAMS BO Properties, Inc.;

1401 State Line, Inc.; and Ibrahim Mubarak d/b/a Citgo (together with Walgreen, the

“Retailer Defendants”). Id. ¶¶ 4-11.

      The Manufacturer Defendants removed the action to this Court, asserting

complete diversity between Smith, who is an Illinois citizen, and the Manufacturer

Defendants, who are all citizens of states other than Illinois. R. 1, Not. of Removal;

Compl. ¶¶ 4-6, 14. The Manufacturer Defendants acknowledged that the Retailer


      1Citationsto the record are noted as “R.” followed by the docket number and the page
or paragraph number.
                                            1
Defendants are not diverse to Smith. But the Manufacturing Defendants argue that

the Retailer Defendants’ citizenship should be disregarded for diversity-jurisdiction

purposes because Smith fraudulently joined them. Notice of Removal ¶¶ 17-38. Smith

filed a motion to remand the case back to state court, arguing, unsurprisingly, that

he did not fraudulently join the Retailer Defendants. R. 47, Mot. to Remand. For the

reasons explained below, Smith’s motion is granted and the case is remanded to Cook

County Circuit Court.

                                  I. Legal Standard

      A defendant may remove an action filed in state court to federal court in any

case in which the plaintiff could have filed the case in federal court. 28 U.S.C.

§ 1441(a). The party seeking removal bears the burden of demonstrating federal

jurisdiction, “and federal courts should interpret the removal statute narrowly,

resolving any doubt in favor of the plaintiff's choice of forum in state court.” Schur v.

L.A. Weight Loss Ctrs., Inc., 577 F.3d 752, 758 (7th Cir. 2009). Where, as here,

defendants invoke diversity jurisdiction, the defendants must demonstrate complete

diversity of citizenship and an amount in controversy exceeding $75,000. Id. at 758;

see also 28 U.S.C. § 1332(a). Neither party contests the amount in controversy, so the

only issue is whether there is complete diversity under the fraudulent-joinder

doctrine.

      Under the doctrine of fraudulent joinder, a federal court considering removal

may “disregard, for jurisdictional purposes, the citizenship of certain non-diverse

defendants, assume jurisdiction over a case, dismiss the non-diverse defendants, and



                                           2
thereby retain jurisdiction.” Schur, 577 F.3d at 763 (quoting Mayes v. Rapoport, 198

F.3d 457, 461 (4th Cir. 1999)). Despite the doctrine’s name, actual “fraud” is not

needed to successfully invoke fraudulent joinder. See Walton v. Bayer Corp., 643 F.3d

994, 999 (7th Cir. 2011). A removing defendant can also “show that, after resolving

all issues of fact and law in favor of the plaintiff, the plaintiff cannot establish a cause

against the in-state defendant.” Poulos v. Naas Foods, Inc., 959 F.2d 69, 73 (7th Cir.

1992). Put another way, “the district court must ask whether there is ‘any reasonable

possibility’ that the plaintiff could prevail against the non-diverse defendant.” Schur,

577 F.3d at 764 (quoting Poulos, 959 F.2d at 73).

       A removing defendant bears a “heavy burden” to establish fraudulent joinder.

Schur, 577 F.3d at 764; Poulos, 959 F.2d at 73. The Seventh Circuit has suggested

that this “burden is even more favorable to the plaintiff than the standard that

applies to a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6).” Schur,

577 F.3d at 764 (collecting cases). Courts typically conclude that there is fraudulent

joinder where the plaintiff asserts a claim against a non-diverse defendant “that

simply has no chance of success whatever the plaintiff’s motives.” Poulos, 959 F.2d at

73; see also Walton, 643 F.3d at 999.

                                       II. Analysis

       Smith brings only two claims against the Retailer Defendants—strict liability

and negligence. See Compl. ¶¶ 121-131. In light of the fraudulent-joinder standard,

the question is whether there is any reasonable possibility that Smith can prevail

against the Retailer Defendants on either the strict liability claim or the negligence



                                             3
claim. If Smith has a reasonable possibility of success on even one of his claims

against the Retailer Defendants, then the Court must count the Retailer Defendants’

Illinois citizenship for jurisdictional purposes and send the case back to state court.

                                      A. Negligence

      To establish a valid claim for negligence under Illinois law, “a party must

demonstrate that the defendant owed him a duty, that the defendant breached this

duty, and that he suffered an injury that was proximately caused by the defendant’s

breach.” Lewis v. CITGO Petroleum Corp., 561 F.3d 698, 702 (7th Cir. 2009) (citing

Cunis v. Brennan, N.E.2d 617, 618 (1974)); see also Brobbey v. Enter. Leasing Co. of

Chicago, 935 N.E.2d 1084, 1093 (Ill. App. Ct. 2010). The Manufacturer Defendants

argue that Smith has no reasonable possibility of success on his negligence claim

because (1) he failed to allege sufficient facts that the Retailer Defendants owed him

a duty, or that any breach of duty proximately caused his injury; and (2) any

allegation that the Retailer Defendants are liable for failing to stop selling cigarettes

is preempted under federal law. R. 53, Defs.’ Resp. Br. at 19-20. It might be that the

Manufacturer Defendants have solid Rule 12(b)(6) arguments on the merits.

Ultimately, however, the Defendants have failed to show that there is no reasonable

possibility that Smith can prevail.

      It is true that the complaint generally speaking lacks factual specificity as to

the Retailer Defendants. As far as the duty element goes, Illinois law recognizes a

duty to warn “when there is unequal knowledge and the defendant, possessed with

such knowledge, knows or should know that harm might occur if no warning is given.”



                                           4
Gray v. Nat’l Restoration Sys., Inc., 820 N.E.2d 943, 957 (2004). Here, Smith argues

that the Retailer Defendants owed a duty to Smith, arising out of their unequal

knowledge about the dangers of cigarettes. R. 60, Pl.’s Reply Br. at 4.2 Smith’s

complaint, however, is devoid of any factual allegations supporting this theory. Smith

only very generally alleged, for example, that the Retailer Defendants “had a duty to

use reasonable care in placing into the stream of commerce, distributing, marketing,

promoting, and selling” the defective cigarettes. Compl. ¶ 126. Smith also alleged that

the Retailer Defendants “knew or should have known” of the dangers of the

cigarettes, which, according to Smith, were unknown to the public (including Smith).

Id. ¶ 128. Otherwise, though, the complaint contains no specific facts supporting the

assertion that the Retailer Defendants owed a duty so Smith.

      These shortcomings, however, are not necessarily fatal to Smith’s negligence

claim, at least not to the point that there is no reasonable possibility of him prevailing

on the claim. In assessing fraudulent joinder, the Court is not limited by the

allegations in the parties’ pleadings. The Court may “pierce the pleadings and

consider summary judgment-type evidence such as affidavits and deposition

testimony” in determining whether fraudulent joinder has occurred. Peters v. AMR

Corp., 1995 WL 358843, at *3 (N.D. Ill. June 13, 1995) (quoting Carriere v. Sears




      2It bears noting that in responding to the Manufacturer Defendants’ preemption
arguments (discussed below), Smith argues that his claim against the Retailer Defendants is
not only premised on a duty to warn. See R. 47, Mot. to Remand at 9. At the same time,
though, Smith only argues that the duty arose from the Retailer Defendants’ “superior
knowledge.” See Pl.’s Reply Br. at 4. Only the duty to warn seems to be presented by the
Complaint.
                                            5
Roebuck & Co., 893 F.2d 98, 100 (5th Cir. 1990)) (cleaned up)3; see also Faucett v.

Ingersoll–Rand Mining & Machinery Co., 960 F.2d 653, 655 (7th Cir. 1992)

(considering the defendant’s affidavit when evaluating whether there was fraudulent

joinder). At the same time, however, the Court must be careful not to use the evidence

to “pre-try” the case. Peters, 1995 WL 358843, at *3. Additionally, in reviewing the

evidence, the Court must give the benefit of factual and legal inferences to the

plaintiff. Id.; Poulos, 959 F.2d at 73. After all, the standard is whether there is any

reasonable possibility of Smith winning—not whether he has adequately stated a

claim.

         In support of keeping the case in federal court, the Manufacturer Defendants

submitted several affidavits, including one from Dale Johnson, Walgreen’s Divisional

Merchandise Manager of Consumables. Among other things, Johnson avers that

“Walgreens did not possess any knowledge of any alleged dangers of cigarettes that

was not available to the general public.” R. 53-3, Defs.’ Resp. Br., Exh. 3, D. Johnson

Affidavit ¶ 15. But by submitting this affidavit, the Manufacturer Defendants opened

the door for Smith to submit rebuttal evidence.

         To rebut the Manufacturer Defendants’ evidence, Smith proffered evidence

suggesting that Walgreens may have had superior knowledge over consumers that

cigarettes were defective. See Pl.’s Reply Br., Exhs. 1-4. For example, in his reply

brief, Smith included a screenshot of Walgreen’s website. Online, Walgreen outlines



        This opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
         3

and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).
                                              6
the various chemicals contained in cigarettes, and the effects that smoking has on the

human body, including the “increased risk of cataracts and macular degeneration …

stroke, heart disease, and erectile dysfunction.” See id. at 6-7 (cleaned up). Smith also

submitted (1) a memo from Walgreen to the Tobacco Institute expressing a “real

interest in being of every possible assistance to the tobacco industry in getting the

true word put about,” R. 60-1; (2) a letter from Walgreen to the Tobacco Institute

requesting more information related to the “raging controversy” involving the tobacco

industry and expressing an interest in helping the Institute, R. 60-2; (3) a letter from

Walgreen’s law department to Phillip Morris requesting an agreement that Walgreen

be indemnified in any future litigation arising from Walgreen’s sale of tobacco

products, R. 60-3; and (4) an RJ Reynolds Power Point deck presented to Walgreens

about RJ Reynolds’ products, R. 60-4. Taken together and in the light most favorable

to Smith, these additional facts suggest that Walgreen was at the very least in close

communication with tobacco industry leaders and manufacturers, including Phillip

Morris and RJ Reynolds, about the dangers of cigarettes, and may have obtained

knowledge on that topic that was not otherwise available to—and therefore superior

to—the knowledge of the average smoker. That is not to say that the gas-station

defendants had that type of access to additional information; Smith offered no more

facts on those three Defendants. But all it takes is one non-diverse defendant to

require a remand.

      As noted earlier, it might very well be that Smith’s original complaint would

not survive a Rule 12(b)(6) motion. But that is not the standard when evaluating



                                           7
fraudulent joinder. And Smith has submitted the new evidence for consideration. See

Schur, 577 F.3d at 764 (characterizing the fraudulent-joinder standard as even more

favorable to the plaintiff than the standard under Rule 12(b)(6)). Had Smith not

rebutted Johnson’s affidavit with his own contradictory evidence, the conclusion here

might be different. Compare Faucett, 960 F.2d at 655 (concluding that the defendant’s

uncontested evidence negating any involvement with cause of action was sufficient to

establish fraudulent joinder); Hernandez v. Home Depot, U.S.A., Inc., 2006 WL

1647438, at *2 (N.D. Ill. June 5, 2006) (same) with CC Indus., Inc. v. ING/Reliastar

Life Ins. Co., 266 F. Supp. 2d 813, 816 (N.D. Ill. 2003) (resolving factual dispute in

the plaintiff’s favor based on the affidavit submitted by the plaintiff). But Smith has

presented enough evidence to show a reasonable possibility that Walgreen had a duty

to warn Smith.

      The Manufacturer Defendants urge the Court to ignore Smith’s proffered

evidence, arguing that the “reasonable possibility … prediction must be premised on

the current allegations—that is the allegations at the time of removal.” R. 67, Defs.’

Surreply Br. at 3 (quoting Steel, 2011 WL 1485380, at *4) (emphasis in original)

(cleaned up). There are two problems with this argument. First, it contradicts the

myriad of cases that have allowed a “piercing of the pleadings” to evaluate fraudulent

joinder. See, e.g., Faucett, 960 F.2d at 655. Second, the argument rings hollow in light

of the outside evidence that the Manufacturer Defendants themselves asked the

Court to consider. See Notice of Removal, Exhs. 3-5; Defs.’ Resp. Br., Exhs. 1-3. It is

fundamentally unfair for removing defendants to submit evidence in favor of



                                           8
fraudulent joinder while arguing, at the same time, that plaintiffs are disabled from

responding in kind. What’s more, the circumstances here are unlike those in Steel or

in Poulos, in which the plaintiffs only speculated that facts supporting their claim

“might turn up.” Steel, WL 1485380, at *4 (emphasis added); see also Poulos, 959 F.2d

at 74. Smith is not asking this Court to speculate about future facts uncovered in

fishing-expedition discovery. Instead, Smith has presented evidence to show a

reasonable possibility of winning on the negligence claim’s duty element, at least

against Walgreen.

      On whether there is a reasonable possibility of prevailing on the element of

proximate cause, this element is typically a question of fact for the jury. See McKenna

v. AlliedBarton Sec. Servs., LLC, 35 N.E.3d 1007, 1020 (Ill. App. Ct. 2015); Brobbey,

935 N.E.2d at 1095. Here again, if Walgreen had a duty to warn Smith and failed to

do so, then there is a reasonable possibility that Walgreen would—at least jointly

with the Manufacture Defendants—be deemed to have proximately caused Smith’s

injuries. There is nothing impossible about Smith’s contention that he would have

refrained from buying and smoking cigarettes if the retailers themselves had

provided him adequate warnings. Again, it remains to be seen whether Smith’s

allegations against the Retailer Defendants could survive a dismissal motion, let

alone survive a summary judgment motion—but that is not the question when

evaluating fraudulent joinder.

      Lastly, the Manufacturer Defendants defend their removal by arguing that

failure-to-warn claims are expressly preempted by the Federal Cigarette Labeling



                                          9
and Advertising Act, 15 U.S.C. §§ 1333, 1334(b). Notice of Removal at 13 (citing

Cipollone v. Liggett Group, Inc., 505 U.S. 504, 524 (1992); Espinosa v. Philip Morris

USA, Inc., et al., 500 F. Supp. 2d 979, 984 (N.D. Ill. 2007)). But the Supreme Court’s

decision in Cipollone was limited to state law failure-to-warn claims against cigarette

manufacturers, not retailers. So the legal question remains open on whether the

Federal Cigarette Labeling and Advertising Act preempts a failure-to-warn claim

against retailers of cigarettes. Neither side presented the Court with case law

addressing this specific question, nor was the Court able to find any. And at this stage

of the case—assessing fraudulent joinder—any ambiguity in the law must be decided

in Smith’s favor. The Manufacturer Defendants have not met their heavy burden of

establishing that Smith has no reasonable possibility of prevailing against the

Retailer Defendants on his negligence claim.4

                                  B. Attorneys’ Fees

       Smith also requests attorneys’ fees for litigating the remand motion, invoking

28 U.S.C. § 1447(c). That section provides that “[a]n order remanding the case may

require payment of just costs and any actual expenses, including attorney fees,

incurred as a result of the removal.” 28 U.S.C. § 1447(c). This provision creates no

presumption in favor or against such an award: “[a]bsent unusual circumstances,

courts may award attorney’s fees under § 1447(c) only where the removing party

lacked an objectively reasonable basis for seeking removal.” Martin v. Franklin Cap.

Corp., 546 U.S. 132, 141 (2005). “Conversely, when an objectively reasonable basis


       4There  is no need to address whether Smith’s strict liability claim would provide a
basis to defeat the fraudulent-joinder argument.
                                            10
exists, fees should be denied.” Id. The Seventh Circuit has interpreted this to mean

that if, at the time the defendant filed his notice of removal, “clearly established law

demonstrated that he had no basis for removal, then a district court should award a

plaintiff his attorneys' fees. By contrast, if clearly established law did not foreclose a

defendant’s basis for removal, then a district court should not award attorneys’

fees.” Lott v. Pfizer, Inc., 492 F.3d 789, 793 (7th Cir. 2007). The decision to award

costs and fees rests within the district court’s discretion. Martin, 546 U.S. at 137-39.

      Here, there was no clearly established law that foreclosed the Manufacturer

Defendants’ attempt to remove the case. Yes, the Manufacturer Defendants did not

ultimately meet their burden to show fraudulent joinder. But it took Smith’s

submission of evidence to defeat the argument. The propriety of removal was a close

enough question here to deny the request for fees.

                                    III. Conclusion

      In light of the burden on the defense to show fraudulent joinder and the

Defendants’ failure to satisfy that burden, the case must be remanded to state court

for lack of complete diversity of citizenship. Smith’s motion to remand is granted. The

Clerk shall forthwith remand this case to the Circuit Court of Cook County. The

status hearing of October 3, 2019 is vacated.


                                                       ENTERED:


                                                             s/Edmond E. Chang
                                                       Honorable Edmond E. Chang
                                                       United States District Judge
DATE: September 30, 2019

                                           11
